Citation Nr: 1514266	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, alopecia, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome.

2.  Entitlement to service connection for widespread inflammatory illness manifested by muscle and joint pain, night sweats, dizziness, profuse sweating, blackouts, alopecia, tinnitus, memory loss, insomnia, burning semen, and Reiter's syndrome.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to March 1967, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  The Veteran timely appealed.  

The Board has recharacterized the claim as widespread inflammatory illness.  The current record indicates that the Veteran did not serve in Southwest Asia, and he is not qualified for the presumptive provisions for an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  However, the medical evidence suggests that he may have widespread inflammatory illness due to service, and the claim has been recharacterized as such.  

The Veteran was scheduled for a December 2013 Board hearing.  He failed to appear without good cause and has not requested another hearing.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.704.

In addition to the paper claims folder, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered in the appeal.  

The reopened claim of service connection for widespread inflammatory illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the RO denied the Veteran's claims for service connection for Persian Gulf War syndrome.

2.  Persian Gulf War syndrome is substantially the same as the widespread inflammatory illness as claimed in the instant appeal.  

3.  The evidence received since the April 1997 rating decision relates to unestablished facts necessary to substantiate the previously denied claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The Veteran has submitted new and material evidence to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to reopen

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim on appeal was most recently finally denied in an unappealed April 1997 rating decision due to absence of qualifying service in Southwest Asia.  (The Board notes that the Veteran submitted new and material evidence following the January 2011 statement of the case and that the August 2009 RO denial is not final.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)).  The Veteran did not submit new and material evidence within the appeal period for the April 1997 RO decision.  The April 1997 RO denial is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1104.  

Evidence previously considered includes service treatment records (STRs), written lay statements, and VA treatment records.  The Veteran reported that he had secondary exposure to Gulf War toxins when he treated Gulf War soldiers in Germany.  He sought medical attention for several symptoms characteristic of an undiagnosed illness or chronic multisymptom illness.  

Newly received evidence includes a June 2010 letter from Dr. C.  He states that he had treated the Veteran since service.  He recited the Veteran's narrative about secondary exposure to Gulf War toxins from treating returning Gulf War soldiers in Germany.  He believes there is an etiology between the Veteran's secondary exposure and subsequent diffuse inflammatory changes.  This medical evidence suggests a nexus to service.  The claim is therefore reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for widespread inflammatory illness is reopened.  To that limited extent, the appeal is granted.


REMAND

First, personnel records are needed to further clarify the Veteran's location during his period of Gulf War service.  The Veteran does not report being in Southwest Asia and his DD Form 214 Certificate of Separation does not indicate that he served in Southwest Asia.  However, June 2010 Personnel Information Exchange System (PIES) and Beneficiary Identification Records Locator Subsystem (BIRLS) documents suggest that he did serve in Southwest Asia.  Personnel records are needed to resolve these conflicting reports.

Second, a VA examination is needed as instructed below.  The standard for showing a nexus for purposes of triggering VA's duty to provide an examination is low and it has been met by Dr. C's June 2010 letter.  The current record suggests that the Veteran did not serve in Southwest Asia and is ineligible for a presumption of service connection for a qualifying chronic disability.  Nonetheless, his reports of secondary exposure and subsequent inflammatory type illness must be considered in light of Dr. C's supporting medical opinion.  

In summary, personnel records and a VA examination are needed as detailed below. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's personnel records for his December 1990 to April 1991 period of active service. 

2.  Then, schedule the Veteran for an inflammatory illness examination with a qualified physician.  The paper and electronic records must be made available and reviewed by the examiner.  

The examiner must conduct a complete clinical examination addressing the Veteran's reported symptoms with any indicated testing. 

(a) The examiner should opine on whether the Veteran has a diagnosable inflammatory illness, medically unexplained chronic multisymptom illness, or otherwise undiagnosed illness.  Describe in detail any objective manifestations of such.  

(b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder. 

(c) If personnel records document that the Veteran actually served in the Persian Gulf, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that each symptom identified in paragraph 2(a) is etiologically related to the Veteran's period of active service, to include service in the Persian Gulf region? 

(d) If personnel records document that the Veteran actually served in the Persian Gulf and if any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

(e) If personnel records do not document that the Veteran actually served in the Persian Gulf, the examiner must express a medical opinion on whether any diagnosable inflammatory or medically unexplained chronic multisymptom illness is at least as likely as not (50 percent probability or greater) related to secondary toxin exposure from treating returning Gulf War soldiers in Germany.

The Veteran is competent to report any readily observable symptoms and recollections about service that are consistent with the circumstances of his service as an X-ray technician.  

The examiner must consider the Veteran's lay statements and Dr. C's June 2010 letter.  If the examiner rejects the Veteran's lay statements, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  If after completion of the above requested items the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


